Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRANDON STERLING,
Plaintiff,
-avainst-
agains 20-CV-10804 (CS)

THE STATE OF NEW YORK; NEW YORK
STATE DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION; FISHKILL
CORRECTIONAL FACILITY,

ORDER OF SERVICE

Defendants.

 

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently incarcerated in the Sullivan County Jail, brings this pro se action
under 42 U.S.C. § 1983, alleging that, while he was incarcerated in Fishkill Correctional Facility,
Defendants violated his constitutional rights. By order dated March 9, 2021, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP).!

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee ofa
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP
complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 2 of11

(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3).

While the law mandates dismissal on any of these grounds, the Court is obliged to
construe pro se pleadings liberally, Harris v, Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474 (2d Cir, 2006) (internal quotation marks and citations omitted) (emphasis in
original), But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits —
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil
Procedure, which requires a complaint to make a short and plain statement showing that the
pleader is entitled to relief.

The Supreme Court has held that under Rule 8, a complaint must include enough facts to
state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the
Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing
the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.
Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “(t|hreadbare recitals
of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550
U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible — not merely possible — that the pleader is

entitled to relief, 7d.

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 3 of11

DISCUSSION

A. The State of New York and the New York State Department of Corrections and
Community Supervision (DOCCS)

Plaintiff’s claims against the State of New York and DOCCS must be dismissed. “[A]s a
general rule, state governments may not be sued in federal court unless they have waived their
Eleventh Amendment immunity, or unless Congress has abrogated the states’ Eleventh
‘Amendment immunity ....” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The
immunity recognized by the Eleventh Amendment extends beyond the states themselves to state
agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has not
waived its Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate
the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park
Comm'n, 557 F.2d 35, 40 (2d Cir, 1977). Plaintiffs § 1983 claims against the State of New York
and DOCCS are therefore barred by the Eleventh Amendment and are dismissed. See 28 U.S.C.
§ 1915(e)(2)(B iii).

B, Fishkill Correctional Facility (Fishkill)

Plaintiff’s claims against Fishkill must also be dismissed. Section 1983 provides that an
action may be maintained against a “person” who has deprived another of rights under the
“Constitution and Laws.” 42 U.S.C. § 1983. Fishkill Correctional Facility is not a “person”
within the meaning of § 1983. See Will v. Mich. Dept of State Police, 491 U.S, 58 (1989) (state
is not a “person” for the purpose of § 1983 claims), Zuckerman v. Appellate Div., Second Dept
Supreme Court, 421 F.2d 625, 626 (2d Cir. 1970) (court not a “person” within the meaning of 42
U.S.C. § 1983); Whitley v. Westchester Cnty. Corr. Fac. Admin., No. 97-CV-420 (SS), 1997 WL

659100, at *7 (S.D.N.Y. Oct. 22, 1997) (correctional facility or jail not a “person” within the

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 4 of11

meaning of § 1983). Therefore, Plaintiff’s claim against Fishkill Correctional Facility is
dismissed, See 28 U.S.C. § 1915(e)(2)(B)(ii).

Cc, Rule 21 of the Federal Rules of Civil Procedure

Plaintiff asserts that “medical personnel at Fishkill Correctional Facility” failed to
provide him with adequate medical treatment. Because Plaintiff fails to identify these
individuals, the Clerk of Court is therefore directed, under Rule 21 of the Federal Rules of Civil
Procedure, to amend the caption of this action to add John Does 1 - 5 as Defendants. This
amendment is without prejudice to any defenses that these Defendants may wish to assert.

D. John Does 1-5

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance ftom the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
sufficient information to permit DOCCS to identify the medical personne! whom Plaintiff alleges
failed to provide adequate medical care. It is therefore ordered that the New York State Attorney
General, who is the attorney for and agent of the New York State Department of Corrections and
Community Supervision, must ascertain the identity of each John Doe whom Plaintiff seeks to
sue here and the addresses where these Defendants may be served. The New York State Attorney
General must provide this information to Plaintiff and the Court within sixty days of the date of
this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe Defendants. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form that Plaintiff should complete is attached to this
order, Once Plaintiff has filed an amended complaint, the Court will screen the amended

complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

4

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page5of11

forms with the addresses for the named John Doe Defendants and deliver all documents
necessary to effect service to the U.S. Marshals Service.

CONCLUSION
* The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Court dismisses Plaintiff’s claims against the State of New York and DOCCS. See 28
U.S.C. § 1915(e)(2)(B) (iii).

The Court dismisses Plaintiff's claims against Fishkill. See 28 U.S.C. § 1915(e)(2)(B)(ii).

The Clerk of Court is directed to add John Does 1 — 5 as Defendants pursuant to Fed. R.
Civ. P. 21.

The Clerk of Court is directed to mail a copy of this order and the complaint to New York
State Attorney General at: 28 Liberty Street, New York, New York 10005.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
3|es{21

 

Dated:
White Plains, New York (Why, l. 1
CATHY SEIBEL
‘ United States District Judge
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 6 of11

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV.
Write the full name of each plaintiff. (Include case number if one has been
% assigned)
AMENDED
“against- COMPLAINT
(Prisoner)

 

Do you want a jury trial?
OYes ONo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in

- Section IV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev, 5/20/16

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 7 of 11

I, LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
_ prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

. U Violation of my federal constitutional rights

[) Other:

 

Il. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID} under which you were held}

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
Ill. PRISONER STATUS

indicate below whether you are a prisoner or other confined person:

[] Pretrial detainee

C1 Civilly committed detainee

(1 Immigration detainee

(1 Convicted and sentenced prisoner
C] Other:

 

Page 2

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 8 of 11

IV. DEFENDANT INFORMATION

. To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach

. additional pages as necessary.

Defendant 1:

 

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

 

 

 

 

 

 

 

 

 

 

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title {or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 9of11

V. STATEMENT OF CLAIM

" Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
, harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 10 of 11

 

 

 

 

 

 

 

 

 

INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
_ if any, you required and received.

 

 

 

 

 

 

Vi RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
Case 7:20-cv-10804-CS Document9 Filed 03/16/21 Page 11 of 11

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have

” evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

: Talso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

L agree to provide the Clerk's Office with any changes to my address. T understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application,

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
